Citation Nr: 1647371	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-35 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 30 percent for total abdominal hysterectomy with claimed surgical removal of both ovaries.


REPRESENTATION

Appellant represented by:	David Cole, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to July 1988.

This appeal arises to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the Veteran's claim in July 2014 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a 50 percent rating is warranted for her service-connected hysterectomy disability because her 1997 surgery included not only a total abdominal hysterectomy and left ovary removal, but also involved the removal of the right ovary.

The record includes conflicting medical evidence regarding whether the Veteran's 1997 surgery involved removal of both ovaries, the occurrence of which would allow for a higher disability rating under the applicable diagnostic code.  See 38 C.F.R. § 4.116, Diagnostic Code 7618 (2015).    


As directed by the July 2014 remand, the Veteran was scheduled for a VA examination; however, in May 2016 she indicated that she would not attend any examination with the VA that did not include an MRI or ultrasound.  Based on this communication, the Veteran's scheduled examination was cancelled.

The Board finds that a remand is necessary.  Specifically, the Board fails to understand the basis for the cancellation of the Veteran's scheduled examination.  The information of record does not indicate that the Veteran refused to attend an examination outright, but that she would only attend if the examination included an MRI or ultrasound.  Given that the entire basis of the Veteran's claim is that she has an absent right ovary due to its surgical removal and the prior Board remand instructions directed that a determination be made as to whether the right ovary had been surgically removed, her request for an ultrasound during any scheduled examination seems both reasonable and prudent.  As the Veteran specifically stated that she would attend a VA examination during her November 2013 Board hearing and in light of the foregoing, the Board concludes that a remand for an examination, to include diagnostic testing to determine the presence or absence of the Veteran's right ovary (such as an ultrasound), is necessary.

The above notwithstanding, the Veteran is notified that it ultimately is her responsibility to report for scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §  3.655 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to determine whether her April 1997 hysterectomy involved the removal of her right ovary.  The electronic claims files should be made available to the examiner for review.  The examiner is asked to review the pertinent medical history, note that review in the report, elicit a history of relevant symptoms from the Veteran, complete the clinical examination, and then determine whether it is at least as likely as not (50 percent or greater possibility) that the right ovary has been surgically removed or is otherwise absent as a result of the service-connected total abdominal hysterectomy with left salpingo-oophorectomy.

In reaching that determination, the examiner's attention is directed in particular to the June 2008 diagnostic studies (included in the electronic claims file and most recently submitted by the Veteran in "Medical Treatment Record - Non-Government Facility" on June 23, 2016), as well as the April 2013 and June 2013 VA treatment records noting that the 1997 total abdominal hysterectomy included a bilateral salpingo-oophorectomy and the April 1997 operation and pathology reports.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




